DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,164,423 (hereinafter ‘423). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘423 teaches all of the limitations of Claims 1 and 12 of the present application including a first bingo card with potential wild spots associated with playing cards from a deck of playing cards, random determine of at least two potential wild spots, a second independent bingo card with different bingo numbers with spots associated with different playing cards from the deck of playing cards and each of the second bingo card spots corresponding to one of the first bingo cards spots of the first cards, display of a initial card game hand, display of designation and marking of selected wild spots, and discarding of unselected cards. However, ‘423 includes additional limitations directed towards enrollment of players in the bingo game and payment acceptance hardware, as well as determination of a reward on the basis of the marked wild spots. 
Further, Claims 1 and 6 of ‘423 include all of the limiations of Claims 10-11 of the present application as well as the additional limitations described above.
Finally, dependent Claims 2-8 of ‘423 teach all of the limitations of dependent Claims 2-8 and 13-19 respectively, and Claim 1 of ‘423 teaches the limitations of dependent claims 9 and 20 directed towards determination of a bingo award.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity, specifically rules for managing a game of Bingo.  Independent claims 1, 10, and 12 recite limitations of “determine a first bingo card comprising a plurality of first bingo card spots, wherein each of the first bingo card spots is associated with a different bingo number of a pool of bingo numbers, and each of the first bingo card spots is associated with a different playing card of a deck of playing cards of a simulated Class III card game, randomly determine at least two of the first bingo card spots of the first bingo card as potential wild spots, independent of the determination of the first bingo card, determine a second bingo card comprising a plurality of second bingo card spots, wherein each of the second bingo card spots is associated with a different bingo number of the pool of bingo numbers, each of the second bingo card spots is associated with a different playing card of the deck of playing cards of the simulated Class III card game, and each second bingo card spot of the second bingo card corresponds to one of the first bingo card spots of the first bingo card,” “display… of an initial hand of the simulated Class II card game comprising the playing cards associated with the potential wild spots, for each of any potential wild spots associated with any selected playing cards of the initial hand of the simulated Class III card game: designate that potential wild spot as a wild spot,” “display… of a marking of that designated wild spot on the first bingo card,” “display…of a marking of any second bingo card spots on the second bingo card that corresponds to that designated wild spot on the first bingo card,” “display… of a discarding of any unselected cards of the initial hand of the simulated Class III card game.” Further Claim 10 also includes the limitation of “determine, based on a bingo number draw from the pool of bingo numbers, an award for the play of the Class Il bingo game, wherein the award for the play of the Class II bingo game is determined independent of independent of any of the displayed playing cards of the simulated Class III card game.” In the examiner’s opinion these step represent the abstract rules for managing a game of bingo with an additional ancillary playing card based display. 
This judicial exception is not integrated into a practical application because although applicant has recited that most of the steps are to be performed “by at least one processor” and “memory device” or displayed “by a display,” recitation of these elements amount to recitation of generic computer components that amount to mere instructions to implement the abstract idea on a computer or to use a computer as a tool to perform the abstract idea, see MPEP 2106.05(f). The claims as written simply direct the use of a processor and a display with no further detail. Further, even if the examiner were to construe that the particular Class III card based user interface described in Par. 10-16 to represent an improvement to technology, the additional elements of the claims as written fail to actually describe the stated improvement. Rather the claims fail to recite of any detail as to how playing cards are selected, or by what means, such as a player designating particular playing cards displayed on a graphical user interface to hold or discard. As such the claims as written could simply be implemented with an “autoselect” or “autodaub” button which automatically selects cards according to the optimal play pattern in order to arrive at a predetermined final hand. Thus, failing to represent the improvement to technology and resulting in the Class III card display as being little more than insignificant extra solution activity to provide an ancillary card-like display of the game state to the player. As such the additional elements of the claims as written fail to integrate the abstract idea into a practical application.
Regarding dependent claims 2-9, 11, and 13-20, these claims describe additional abstract rules for the wagering game such as use of an additional bingo card as well as additional bingo rules for marking of wild spots and awarding interim patterns. As such these additional limitations fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because recitation of a processor, memory device, and display device amount to recitation of routine and conventional computer functionality that is well-known in the art.  The courts have held that basic computer functionality such as performing repetitive calculations (See Bancorp Services v. Sun Life) and storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc.) represent routine and conventional computer activity when claimed generically at a high level. Further see Schmit, US 2006/0252481 which teaches as conventional computer functionality the video display of a hand of playing cards to the player from which some cards are discarded. 
Regarding dependent claims 2-9, 11, and 13-20, these claims describe additional abstract rules for the wagering game such as use of an additional bingo card as well as additional bingo rules for marking of wild spots and awarding interim patterns. As such these additional limitations fail to add significantly more than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715